Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 06/15/2022 communications in the application of Wei et al. for the "UE SPECIFIC BEAMFORMING FOR NARROWBAND COMMUNICATIONS" filed 10/28/2020.  This application is a national stage entry of PCT/CN2019/086997, International Filing Date: 05/15/2019 and claims foreign priority to PCT/CN2018/087267, filed 05/17/2018 in China.  The amendment and response have been entered and made of record.  Claims 1-30 are pending in the present application. 

2.         Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., NTT Docomo: “Remaining Issues on Beam Indication” R1-1800660 January 2018 hereinafter “NTT” in view of Sui et al. (US#11,271,692) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.         Claims 1-4,10-20, 24-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over NTT Docomo: “Remaining Issues on Beam Indication” R1-1800660 January 2018 hereinafter “NTT” in view of Sui et al. (US#11,271,692).
Regarding claims 1, 17, the references disclose a novel method and system for receiving/transmitting beamformed reference/control signals for the UE/BS in wireless communications, according to the essential features of the claims.  NTT discloses a method comprising: receiving,at the UE via a first carrier, a non-beamformed (for reception, the UE/radio node may use a reception beam, e.g. directed to the received beam, or be non-beamformed based on detection) narrowband physical broadcast channel (NPBCH) transmission according to an NPBCH communications scheme (see page 1, section 1: beamformed links are established between TRP and the UEs. Gnb and UEs transmit/receive signals amongst each other); transmitting, responsive to the non-beamformed NPBCH transmission, an indication of a UE capability to support beamformed transmissions for narrowband downlink communications (page 1; section 1: a set of DL RSs are configured, and the downlink physical channel may be defined as a narrowband physical broadcast channel (NPBCH), a narrowband physical downlink control channel (NPDCCH), a narrowband physical downlink shared channel (NPDSCH), and the like), receiving, at the UE, configuration information indicating a beamformed narrowband communications scheme for one or more of beamformed narrowband downlink shared channel communications or beamformed narrowband downlink control channel communications, wherein the one or more beamformed narrowband downlink shared channel communications or beamformed narrowband downlink control channel communications is configured on a different carrier than the first carrier (Page 1; sections 2, 4: plurality of beams that the CORESET information is transmitted on i.e. different DL beams); and receiving, at the UE, the one or more beamformed narrowband downlink shared channel communications or beamformed narrowband downlink control channel communications based at least in part on the beamformed narrowband communications scheme (Page 1; sections 2, 4: the NB-IoT terminal may receive the NPBCH from the base station to obtain intra-cell broadcast information. Further, the NB-IoT terminal may receive a downlink reference signal (DL RS) in the initial cell search step to check a downlink channel state).
However, NTT Docomo does not disclose expressly the configuration information indicating a beamformed narrowband communications scheme.  In the same field of endeavor, Sui et al. (US#11,271,692) teaches in Figs. 1, 3 the schemes for broadcast channel information (e.g., MIB-NB), which using NPBCH repetition schemes for NB-IoT (Figs. 1, 3; Col. 4, lines 15-67 & Col. 10, lines 27-47: The NPBCH is transmitted in the first subframe of every frame, carrying an NB-MIB. The NRS is provided as an RS for DL physical channel demodulation and generated in the same manner as in LTE).  It’s also noted that, beamformed signal to a UE device proximate to an antenna system, and non-beamformed signals to a UE no longer proximate to the antenna system are well known in the art.  Furthermore, a UE can be configured with one out of at least two operation modes: (1) beamformed operation mode (or alternatively multi-beam based approach) and (2) non-beamformed operation mode (or alternatively single-beam based approach).
Regarding claims 2-3, 18, the reference further teaches wherein the beamformed narrowband communications scheme is based on a precoded narrowband reference signal (NRS), and the NPBCH communications scheme uses the non-precoded NRS, and wherein the configuration information includes a default precoding cycling granularity for the precoded NRS that indicates a number of subfrarmes between precoding changes for the precoded NRS (Sui et al.: Figs. 1, 3; Col. 4, lines 15-67 & Col. 10, lines 27-47: NB-IoT DL physical channels include NPBCH, NPDSCH, and NPDCCH, and NB-IoT DL physical signals include NPSS, NSSS, and narrowband RS (NRS)).
Regarding claims 4, 19, the reference further teaches wherein transmitting one or more precoded NRSs based on at least in part on the default precoding cycling granularity, and wherein cross-subframe channel estimation is restricted (Sui et al.: Figs. 3-5; Col. 10, line 27 to Col. 12, line 28).
Regarding claim 10, the reference further teaches wherein the beamformed narrowband communications scheme is independently configured for the narrowband downlink control charmel and the narrowband downlink shared channel (Sui et al.: Figs. 1, 3; Col. 4, lines 15-67).
Regarding claim 11, the reference further teaches wherein the configuration information further indicates whether a MU/SU-MIMO communication scheme is used for downlink communications to the UE (Sui et al.: Figs. 9-12; Col. 14, line 59 to Col. 15, line 43: the receiver 300 includes a plurality of antenna arrays for performing MU/SU-MIMO operations).
Regarding claims 12, 24, the reference further teaches wherein receiving second configuration information indicating the narrowband downlink control channel is on the first carrier, and wherein the beamformed narrowband communications scheme is used only for the narrowband downlink shared channel communications (Sui et al.: Figs. 1, 3; Col. 4, lines 15-67).
Regarding claims 13-14, 25, the reference further teaches wherein receiving a trigger to perform an aperiodic SRS/CSI transmission: and transmitting the aperiodic SRS/CSI measurement to the base station responsive to the trigger (Sui et al.: Fig. 7; Col. 12, line 62 to Col. 13, line 6: the UE 30 transmits an uplink scheduling request or SRS/CSI).
Regarding claim 15-16, 26, the reference further teaches wherein the trigger is received in a DL grant and the one or more RS transmissions include one of: a plurality of precoded NRSs or a plurality of precoded aperiodic CSI reference signals using null resource elements of the narrowband downlink shared channel (Sui et al.: Figs. 9-10; Col. 13, line 66 to Col. 14, line 31).
Regarding claims 27-30, they are apparatus claims and have the same subject matter, limitations corresponding to the method claims 1-3, 17 examined above.  Therefore, claims 27-30 are analyzed and rejected as previously discussed with respect to claims 1-3, 17.
One skilled in the art would have recognized the need for effectively and efficiently receiving/transmitting beamformed reference/control signals for the UE/BS in wireless communications, and would have applied Sui’s radio resources used in a NB-IoT communication network into NTT’s beam selection in beam failure request transmission.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Sui’s special subframe utilization for NB-IoT transmission in TDD mode into NTT’s Remaining Issues on Beam Indication with the motivation being to provide a method and system for UE specific beamforming for NB communications.
Allowable Subject Matter
8.	Claims 5-9, 21-23 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the one or more precoded NRS transmissions are received via two antenna ports, and wherein the receiving comprises: combining received signals from each of the two antenna ports; and decoding the beamformed narrowband downlink shared channel communications or narrowband downlink control channel communications based on the combined received signals; wherein receiving downlink control information (BCD that indicates a change of precoding cycling granularity for a scheduled narrowband downlink shared channel, wherein the change of precoding cycling granularity is based at least in part on a configured number of precoders for the scheduled narrowband downlink shared channel; wherein the configuration information comprises a first number of antenna ports for the beamformed narrowband communications scheme different than a second number of antenna ports for the NPBCH communications scheme, wherein the one or more bearnformed narrowband downlink shared channel communications or narrowband downlink control channel communications are received via the first number of antenna ports, as specifically recited in the claims 5, 7, 9.  
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
July 15, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477